              Case 3:18-cv-01649-BR          Document 16        Filed 01/03/19     Page 1 of 17




 1

 2

 3

 4                            IN THE UNITED STATES DISTRICT COURT

 5                                   FOR THE DIVISION OF OREGON

 6                                         PORTLAND DIVISION

     D.E., an individual                   )              Case No.: 3:18-cv-01649-BR
 7
                                           )
                   Plaintiff,              )              FIRST AMENDED COMPLAINT
 8
                                           )
          v.                               )              1. Negligence/Negligence Per Se
 9
                                           )              2. Intentional Infliction Emotional Distress
     AMERICAN AIRLINES, a Corporation, and )              3. Negligent Infliction Emotional Distress
10   DOES 1-25, inclusive                  )
                                           )              JURY TRIAL DEMANDED
11               Defendants.               )
                                           )
12                                         )
                                           )
13                                         )
                                           )
14                                         )
                                           )
15                                         )
                                           )
16                                         )
                                           )
17

18
     NOW COMES, Plaintiff D.E. for claims of relief against Defendant and Does 1-25 inclusive.
19
     Plaintiff request that the initials D.E. be used in lieu of full name for confidentiality purposes.
20
     Plaintiff is a victim of domestic abuse and requires privacy protection for safety reasons. Plaintiff
21
     complains and alleges as follows:
22

23

24
                                                                                         EFREM LAWRENCE LAW FIRM
25   PAGE 1   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                            1000 SW BROADWAY, SUITE 2400
                                                                                         PORTLAND, OR 97205
                                                                                         503.719.6667

26
               Case 3:18-cv-01649-BR         Document 16        Filed 01/03/19      Page 2 of 17




 1                              JURISDICTION, VENUE, AND PARTIES

 2                                                     1.

 3            This court has subject matter jurisdiction under the provision of Title 28, United States

 4   Code Section 1332, in that this suit is a civil action between citizens of different States where the

 5   matter and actual controversy exceeds the value of $75,000.00, exclusive of interest and costs.

 6                                                     2.

              Venue is appropriate in this court pursuant to Title 28, United States Code, Section
 7
     1391(b)(2), because a substantial part of the events or omissions giving rise to the claim occurred
 8
     in the Multnomah County, Oregon; and/or pursuant to United States Code, Section 1391(c)(2)
 9
     because Defendant(s), and each of them, are statutorily considered to be residents of the State of
10
     Oregon; are subject to personal jurisdiction in Oregon; and have sufficient contacts with Oregon
11
     including conduction continuous business in this state.
12
                                                       3.
13
              Defendant(s), and each of them, made a contract with Plaintiff to be performed in whole
14
     or in part in the State of Oregon, and routinely operate flights into and out of Portland, Oregon/
15
     Portland International Airport. Defendant’s contacts with the State of Oregon were deliberate
16
     and purposeful, and Plaintiff’s claims arise from those contacts, such that exercise of personal,
17
     specific and/or general, jurisdiction over the Defendant(s) in the state of Oregon is consistent
18
     with traditional notions of fair play and substantial justice.
19
                                                       4.
20
              Upon information and belief, at all times relevant to this matter, American Airlines had
21
     the right to control the work of its employees and/or agents regarding American Airlines
22
     treatment of Plaintiff, fulfillment of duties owed to Plaintiff, protection of Plaintiff’s rights and
23
     fulfillment of Plaintiff’s contract to fly from Portland, Oregon to Dallas, Texas and back to
24
                                                                                         EFREM LAWRENCE LAW FIRM
25   PAGE 2   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                            1000 SW BROADWAY, SUITE 2400
                                                                                         PORTLAND, OR 97205
                                                                                         503.719.6667

26
              Case 3:18-cv-01649-BR           Document 16        Filed 01/03/19      Page 3 of 17




 1   Portland, Oregon; the right to prescribe and furnish the details of the kind and character of the

 2   work to be done regarding American Airlines treatment of Plaintiff, fulfillment of duties owed to

 3   Plaintiff, protection of Plaintiff’s rights and fulfillment of Plaintiff’s contract to fly from

 4   Portland, Oregon to Dallas, Texas and back to Portland, Oregon; the right to supervise and

 5   inspect the work regarding American Airlines employees and/or agents treatment of Plaintiff,

 6   fulfillment of duties owed to Plaintiff, protection of Plaintiff’s rights and fulfillment of Plaintiff’s

     contract to fly from Portland, Oregon to Dallas, Texas and back to Portland, Oregon; the right to
 7
     direct the details of the manner in which the was to be done regarding American Airlines
 8
     employees and/or agents treatment of Plaintiff, fulfillment of duties owed to Plaintiff, protection
 9
     of Plaintiff’s rights and fulfillment of Plaintiff’s contract to fly from Portland, Oregon to Dallas,
10
     Texas and back to Portland, Oregon; and other non-enumerated rights.
11

12
                                          STATEMENT OF FACTS
13
     By reference, each of the preceding paragraphs are adopted and made part of this section as if
14
     fully incorporated herein.
15
                                                        5.
16
     In August 2016, Plaintiff applied for a Field Interviewer position with Westat to work on the
17
     Population Assessment of Tobacco and Heath (PATH) study. PATH is a longitudinal health
18
     study sponsored by the Food and Drug Administration (FDA) and the National Institute of
19
     Health (NIH).
20
     ///
21
     ///
22

23

24
                                                                                          EFREM LAWRENCE LAW FIRM
25   PAGE 3   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                             1000 SW BROADWAY, SUITE 2400
                                                                                          PORTLAND, OR 97205
                                                                                          503.719.6667

26
              Case 3:18-cv-01649-BR          Document 16       Filed 01/03/19      Page 4 of 17




 1                                                     6.

 2   The PATH study Field Interviewer position required away from home training in Dallas, Texas.

 3   Plaintiff was scheduled to leave Portland, Oregon for training on November 1, 2016 to Dallas,

 4   Texas and return on November 8, 2016.

 5                                                     7.

 6   In 2011, Plaintiff was diagnosed with Post Traumatic Stress Disorder (PTSD) as a result of

     twenty years of domestic violence. November 21, 2013, City Dog Country Dog Training
 7
     certified that Plaintiff’s service dog successfully completed a Public Access test conducted in
 8
     Portland, Oregon. Because Plaintiff was traveling for eight days, her service dog was needed.
 9
                                                       8.
10
     At all material times, Plaintiff’s service dog was a “Service Animal” under the Americans with
11
     Disability Act (“ADA”); not an “Emotional Support Animal” or “Psychiatric Support Animal.”
12
                                                       9.
13
     On October 21, 2016, the representative for Westat travel made Plaintiff’s travel arrangements in
14
     pertinent part as follows: American Airlines, Flight 2472 on November 1, 2016 departing
15
     Portland International Airport (PDX) at 7:30am with extra leg room for her service dog. The seat
16
     number was 9A.
17
                                                      10.
18
     Prior to and at the time of the events that give rise to Plaintiff’s claims, American Airlines
19
     website states that Service Animals are welcomed on flights. There are no additional charges for
20
     service animals traveling in the cabin. It further states that service animals cannot block the aisle.
21
                                                      11.
22
     After Plaintiff’s flights were booked, she contacted her doctor to complete the American Airlines
23
     service dog request documents.
24
                                                                                        EFREM LAWRENCE LAW FIRM
25   PAGE 4   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                           1000 SW BROADWAY, SUITE 2400
                                                                                        PORTLAND, OR 97205
                                                                                        503.719.6667

26
              Case 3:18-cv-01649-BR          Document 16      Filed 01/03/19     Page 5 of 17




 1                                                   12.

 2   On October 24, 2016, Plaintiff’s primary care physician, Dr. Hamlett, signed an American

 3   Airlines Psychiatric Service Animal request form for her November 1, 2016 and November 8,

 4   2016 flights.

 5                                                   13.

 6   On October 27, 2016, Plaintiff submitted both American Airlines Psychiatric Service Animal

     request forms to American Airlines which satisfied the 72-hour advanced notice to transport any
 7
     Service Animal in the airplane cabin.
 8
                                                     14.
 9
     On October 27, 2016, Plaintiff called Transportation Security Administration (TSA) Cares and
10
     explained that she would be traveling on November 1, 2016 and needed accommodations while
11
     navigating security with her service dog. TSA PDX responded quickly. Plaintiff received an
12
     email on October 28, 2016 confirming her request for November 1, 2016 accommodations. The
13
     TSA agent, Aarin McCarthy, suggested Plaintiff arrive at 5:30am for her 7:30am flight and call
14
     TSA Cares upon arriving at the airport.
15
                                                     15.
16
     On October 27, 2016, Plaintiff contacted American Airlines main customer service number and
17
     spoke to a representative named Lori. Plaintiff requested that Special Services contact her to
18
     discuss and arrange reasonable accommodations. She also sent an email to sacesk.sro@as.com
19
     which included the signed American Airlines Psychiatric Service Animal request forms. Because
20
     Plaintiff did not want to prejudice herself by waiting for a call from Special Services, she
21
     initiated the call and spoke with employee RD6. During this call, Plaintiff identified herself as
22
     having a disability.
23

24
                                                                                       EFREM LAWRENCE LAW FIRM
25   PAGE 5   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                          1000 SW BROADWAY, SUITE 2400
                                                                                       PORTLAND, OR 97205
                                                                                       503.719.6667

26
              Case 3:18-cv-01649-BR          Document 16        Filed 01/03/19     Page 6 of 17




 1   Plaintiff explained to RD6 that she needed reasonable accommodations for her service animal

 2   with a bulkhead window seat or another seat with extra leg room that would accommodate her

 3   and her service dog. RD6 stated that her current seat, 9B, would not provide additional leg room.

 4   Then, RD6 stated he would put in a request for seat 7A, a bulkhead/window seat, to provide

 5   room for Plaintiff and her service dog. RD6 instructed Plaintiff to get her seat at the ticket

 6   counter on the day of the flight while checking in. RD6 stated that all reasonable accommodation

     documentation was available and ready for the ticket agent. Based on the conversation with RD6,
 7
     Plaintiff reasonably believed that she completed the necessary steps to put American Airlines on
 8
     notice and obtain a reasonable accommodation for November 1, 2016.
 9
                                                      16.
10
     On October 31, 2016, Plaintiff checked-in online. Plaintiff packed a separate bag for her service
11
     dog which included a week’s worth of food, toys, leashes, poop bags, treats and treat pouches,
12
     bowls, blankets, bedding, and allergy medicine. Plaintiff’s service dog also needed an inflight
13
     back pack which included service dog documents, poop bags, travel bowls, two Kongs packed
14
     with food to be consumed on the plane, a grey pad to put on the airplane floor, a towel, treats,
15
     back up leash and harness, and anxiety medicine for the flight. Plaintiff’s stow away luggage
16
     weighed approximately 150 pounds. Her carry-on luggage weighed approximately 50 pounds.
17
                                                      17.
18
     On November 1, 2016, Plaintiff and her service dog were dropped off at PDX near pet relief.
19
     Plaintiff was toting roughly 200 pounds of luggage but was able to escort her service dog to pet
20
     relief. Plaintiff’s service dog was able to relieve himself.
21
     //
22
     //
23

24
                                                                                        EFREM LAWRENCE LAW FIRM
25   PAGE 6   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                           1000 SW BROADWAY, SUITE 2400
                                                                                        PORTLAND, OR 97205
                                                                                        503.719.6667

26
              Case 3:18-cv-01649-BR          Document 16       Filed 01/03/19     Page 7 of 17




 1                                                     18.

 2   As instructed, Plaintiff called TSA to give notice that she arrived. She took the elevator up to the

 3   main ticketing floor and went to the American Airlines ticket counter. She expected to have

 4   reasonable accommodations waiting for her. When Plaintiff approached the American Airlines

 5   ticket counter, she was met by a young female ticket agent. Plaintiff told the ticket agent that she

 6   already made arrangement through Special Services which employee RD6 documented

     reasonable accommodations for seat 7A.
 7
                                                       19.
 8
     The female ticket agent stated that she did not care about disability accommodations, the need
 9
     for a Special Care Assistant, and the only seat she was assigning Plaintiff was original seat 9B.
10
                                                       20.
11
     Plaintiff was told that American Airlines would not make any changes to paying customers seats
12
     to accommodate her. Plaintiff was getting extremely stressed because she realized that the ticket
13
     agent was not going to afford her any reasonable accommodations.
14
                                                       21.
15
     Plaintiff asked to speak with a supervisor. A middle-aged woman believed to be of Hispanic
16
     origin came to speak with Plaintiff. She was the supervisor. The supervisor said American
17
     Airlines does not have to assist Plaintiff. The supervisor clearly and concisely refused to assist
18
     and told Plaintiff to take it up with the gate agent.
19
                                                       22.
20
     Plaintiff was extremely stressed but made her to security in hopes of resolving the issue at the
21
     gate. TSA Cares was expecting her. The TSA agent took Plaintiff and her service dog
22
     expeditiously through security.
23

24
                                                                                       EFREM LAWRENCE LAW FIRM
25   PAGE 7   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                          1000 SW BROADWAY, SUITE 2400
                                                                                       PORTLAND, OR 97205
                                                                                       503.719.6667

26
              Case 3:18-cv-01649-BR          Document 16       Filed 01/03/19      Page 8 of 17




 1                                                    23.

 2   Once Plaintiff arrived at the gate, she waited for a gate attendant. Unfortunately for Plaintiff, the

 3   gate attendants where the original young female ticket agent and supervisor. They again stated

 4   that reasonable accommodations would not be given. Plaintiff stated that American Airlines was

 5   violating disability laws. They smirked and laughed at Plaintiff and sent her away. Plaintiff stood

 6   at the gate for minutes trying to get a resolution.

                                                      24.
 7
     Plaintiff was in helpless panic as other passengers stared. She was emotionally crushed and
 8
     humiliated by the conduct of American Airlines agents, who discriminated against her because of
 9
     her disability and publicly shamed her. She moved to the right side of the gate counter and called
10
     American Airlines Special Assistance.
11
                                                      25.
12
     A male employee answered Plaintiff’s call to American Airlines Special Assistance. She
13
     expressed that the hostile ticket and gate agents would not accommodate her disability. Again,
14
     she was told that they could do nothing to assist. The male employee said Plaintiff needed to
15
     address it with the gate attendants.
16
                                                      26.
17
     The boarding process begun. American Airlines continued to refuse reasonable accommodations
18
     to Plaintiff and her service dog. She was distraught and humiliated.
19
                                                      27.
20
     Plaintiff went back to the gate counter. The standard answer to her reasonable accommodations
21
     request was that American Airlines would not ask paying customers to change their seat.
22

23

24
                                                                                        EFREM LAWRENCE LAW FIRM
25   PAGE 8   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                           1000 SW BROADWAY, SUITE 2400
                                                                                        PORTLAND, OR 97205
                                                                                        503.719.6667

26
              Case 3:18-cv-01649-BR           Document 16       Filed 01/03/19      Page 9 of 17




 1                                                       28.

 2   Plaintiff was experiencing PTSD symptoms and profusely crying. Because flying requires her

 3   service dog to be medicated, he could not respond and assist Plaintiff.

 4                                                       29.

 5   Plaintiff was out of options as the flight boarded. The American Airlines gate attendant decided

 6   to assign Plaintiff seat 7C, an isle seat. Plaintiff objected to having her service dog in an isle seat.

     She was told to take it or leave it. Again, American Airlines ticket agents stated that they would
 7
     not ask paying non-disabled customers to change seats.
 8
                                                         30.
 9
     Because Plaintiff needed to be in Dallas, Texas for training, she boarded the flight. Plaintiff was
10
     in a panic trying to figure out how she was going to get her service dog on the flight in an isle
11
     seat. Plaintiff did not want a stressed dog on a flight. She had worked diligently to put protocols
12
     in place to sooth her service dog during flights.
13
                                                         31.
14
     Hoping that the flight crew would be more helpful, Plaintiff immediately explained to the
15
     onboard flight attendant that she was refused reasonable accommodations for her disability and
16
     service dog. The flight attendant stated that she was not going to ask a passenger to change seats
17
     since they paid for the seat.
18
                                                         32.
19
     The flight attendant told Plaintiff that the kindness of another passenger would be the only way
20
     to get a seat change.
21
                                                         33.
22
     Subsequently, the passenger assigned to seat 7A arrived. Plaintiff was frantic and begged him to
23
     change seats. He agreed. The passenger in seat 7B arrived. Plaintiff had no leg room in the one
24
                                                                                          EFREM LAWRENCE LAW FIRM
25   PAGE 9   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                             1000 SW BROADWAY, SUITE 2400
                                                                                          PORTLAND, OR 97205
                                                                                          503.719.6667

26
               Case 3:18-cv-01649-BR       Document 16        Filed 01/03/19     Page 10 of 17




 1   by one-foot space that her and her service dog were crammed in. Eventually, the flight attendant

 2   asked seat 7B if she would like to relocate to seat 9F. The flight attendant offered 9F to the

 3   passenger as an accommodation to said passenger because the dog was inconveniencing

 4   Passengers comfort. The flight attendant never asked a single passenger to change seats to

 5   reasonably accommodate Plaintiff.

 6                                                   34.

     When Plaintiff landed in Dallas, Texas. She checked into her hotel and called a crisis line. She
 7
     was experiencing a heightened PTSD panic attack and feeling suicidal from the treatment she
 8
     received from American Airlines.
 9
                                      FIRST CLAIM FOR RELIEF
10                                 NEGLIGENCE/NEGLIGENCE PER SE
11
                                                     35.
12
     Plaintiff restates and incorporates by reference paragraphs 1-34, inclusive.
13
                                                     36.
14   Plaintiff is not asserting a cause of action under the Air Carrier Access Act. Rather the Air
15   Carrier Access Act sets forth the standard of care for Defendant’s duties to Plaintiff. The breach

16   of which gives rise to liability to Plaintiff under State law negligence claims. The standard of

17   care with which Defendant was required to treat Plaintiff is codified by 49 U.S.C Section 41705,

18   and 14 CFR Section 382.1, et. Seq. (The Air Carrier Access Act).

                                                     37.
19
     Defendant requires passengers with disabilities to provide 72-hour advanced notice and check-in
20
     one hour before the check-in time for the general public in order to receive an accommodation to
21
     transport a service animal.
22

23

24
                                                                                       EFREM LAWRENCE LAW FIRM
25   PAGE 10   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                         1000 SW BROADWAY, SUITE 2400
                                                                                       PORTLAND, OR 97205
                                                                                       503.719.6667

26
               Case 3:18-cv-01649-BR       Document 16       Filed 01/03/19     Page 11 of 17




 1
                                                     38.
 2   On October 27, 2016, Plaintiff made her initial request for reasonable accommodation leading up

 3   to her November 1, 2016 flight. Plaintiff called and emailed American Airlines and its Special

 4   Services Reservations Department. Plaintiff identified herself as a person with a disability.

 5   Plaintiff said she was traveling with American Airlines on November 1, 2016. Plaintiff said she

     had a service dog that would be traveling with her on November 1, 2016. Plaintiff stated that she
 6
     needed a bulkhead window seat or a seat with extra leg room to accommodate her and her
 7
     service dog. The call and email were more than 72 hours in advance of Plaintiff’s flight. Plaintiff
 8
     also checked-in online on October 31, 2016, well in advance of Defendant’s one hour before the
 9
     check-in time for the general public policy.
10
                                                     39.
11   Therefore, in accordance with 14 CFR 382.27(d)-(e), Defendant and its employees, agents, and

12   representatives owed a duty to Plaintiff to provide the requested accommodation and clearly

13   communicate Plaintiff’s provided notice on-time to the people responsible for providing the

14   requested accommodation.

                                                     40.
15
     Defendant breached its duty by failing to provide Plaintiff’s requested reasonable
16
     accommodation; by failing to ensure that reservations and other administrative systems
17
     communicated clearly and on-time Plaintiff’s given notice to the people responsible for
18
     providing the requested accommodation, including but not limited to ticket counter agents and
19
     boarding gate agents.
20                                                   41.
21   Defendant employee RD6 did not provide Plaintiff with a bulkhead seat or a seat with extra leg

22   room on October 27, 2016, nor was the requested accommodation given at the ticket counter or

23   boarding gate on November 1, 2016. Defendant’s reservation and administration systems did not

     clearly communicate Plaintiff’s request. This is evidenced by the fact that the ticket counter
24
                                                                                      EFREM LAWRENCE LAW FIRM
25   PAGE 11   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                        1000 SW BROADWAY, SUITE 2400
                                                                                      PORTLAND, OR 97205
                                                                                      503.719.6667

26
               Case 3:18-cv-01649-BR         Document 16       Filed 01/03/19      Page 12 of 17




 1
     agent or boarding gate agent couldn’t locate such request in their systems on November 1, 2016.
 2   When Plaintiff arrived at the ticket counter on November 1, 2016, Defendant did not have a

 3   “blocked” seat assigned to Plaintiff, therefore, communication of her request was not on-time.

 4                                                     42.

 5   In accordance with 14 CFR 382.81, Defendant and its employees, agents, and representatives

     owed a duty to Plaintiff to ensure that Plaintiff’s request was recorded and properly transmitted
 6
     to the personnel responsible for providing accommodations; and owed a duty to Plaintiff
 7
     requiring that Defendant must, as Plaintiff requests, either provide a bulkhead seat or a seat other
 8
     than a bulkhead seat.
 9
                                                       43.
10
     Defendant breached its duty when it did not record that, on October 27, 2016, Plaintiff requested
11   a bulkhead window seat or a seat with extra leg room. This failure to record Plaintiff’s initial

12   request is evidenced by Defendants own records showing Plaintiff contacted Reservations on

13   October 27, 2016 notifying Defendant of her service dog, the extra bag for her service dog, and

14   need for a window seat. However, Defendant failed to document the most important portion of

     Plaintiff’s initial request which was a bulkhead window seat or a seat with extra leg room.
15
                                                       44.
16
     Defendant breached its duty by failing to transmit Plaintiff’s October 27, 2016 request to
17
     personnel responsible for providing the accommodations, including but not limited to ticket
18
     counter agents and boarding gate agents. This failure is evidenced by the fact that on November
19
     1, 2016, Plaintiff arrived at the ticket counter expecting her accommodations and the ticket agent
20   and her supervisor had no reference of Plaintiff’s request or new proper seat assignment. In
21   addition, Plaintiff was forced to her gate with the original seat, 9B, just to find out that her

22   request wasn’t transmitted to the gate.

23

24
                                                                                         EFREM LAWRENCE LAW FIRM
25   PAGE 12   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                           1000 SW BROADWAY, SUITE 2400
                                                                                         PORTLAND, OR 97205
                                                                                         503.719.6667

26
                Case 3:18-cv-01649-BR       Document 16        Filed 01/03/19     Page 13 of 17




 1
                                                      45.
 2   Defendant breached its duty when its employee, RD6, failed to provide a bulkhead seat or other

 3   seat with extra leg room for Plaintiff and her service dog as she requested on the October 27,

 4   2016 phone call. This breach continued through November 1, 2016, when Defendant failed to

 5   provide a bulkhead seat or other seat with extra leg room, as requested, at the ticket counter. The

     breach persisted when Defendant failed to provide a bulkhead seat or other seat with extra leg
 6
     room at the gate on November 1, 2016.
 7
                                                      46.
 8
     In accordance with 14 CFR 382.83, Defendant owed a duty to Plaintiff which requires that
 9
     Defendant must assign a “blocked” seat to a passenger with a disability meeting one or more
10
     requirements of 14 CFR 382.81, who requests it, at the time the passenger initially makes the
11   request.

12                                                    47.

13   Defendant breached its duty because Plaintiff was a ticketed passenger with Post Traumatic

14   Syndrome Disorder which is an Air Carrier Access Act recognized disability. On October 27,

     2016, while on the phone with Defendant employee, RD6, Plaintiff self-identified that she had a
15
     disability and made her initial request for a bulkhead window seat or seat with extra leg room.
16
     However, at the time of her initial request, October 27, 2016, Defendant did not assign a
17
     “blocked” seat to Plaintiff. In fact, after Plaintiff made her initial request Defendant did not
18
     assign a “blocked” seat to Plaintiff from October 27, 2016 through November 1, 2016.
19
     Therefore, Defendant breached its duty to Plaintiff by failing to comply with 14 CFR 382.83.
20                                                    48.
21   Further, in accordance with 14 CFR 382.11, Defendant had a duty to refrain from discriminating

22   against any qualified individual with a disability, by reason of such disability.

23

24
                                                                                         EFREM LAWRENCE LAW FIRM
25   PAGE 13    – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                          1000 SW BROADWAY, SUITE 2400
                                                                                         PORTLAND, OR 97205
                                                                                         503.719.6667

26
               Case 3:18-cv-01649-BR        Document 16       Filed 01/03/19      Page 14 of 17




 1
                                                      49.
 2   Defendant breached its duty when its’ employees failed to clearly communicated Plaintiff’s

 3   provided notice on-time to the personnel responsible for providing the accommodation; when its

 4   employees failed to ensure Plaintiff’s initial request was recorded and properly transmitted to the

 5   personnel responsible for providing the accommodation; and when its employees failed to assign

     a bulkhead seat or other seat with extra leg room, as requested, at the time of her initial request
 6
     on October 27, 2016.
 7
                                                      50.
 8
     Because Defendant’s employees are trained on their responsibilities under the ACAA and how to
 9
     fulfill their responsibility, employee RD6, On October 27, 2016, knew or should have known
10
     that Plaintiff was making a request for an accommodation to transport her service dog.
11                                                    51.

12   He also knew or should have known that affirming to Plaintiff she was to be assigned seat 7A, a

13   bulkhead window seat and to receive her ticket on November 1, 2016 at the ticket counter, but

14   not recording or transmitting the request or new seat assignment, would lead to Plaintiff not

     being accommodated and accused of not requesting her accommodation within 24 hours prior to
15
     boarding. Resulting in discrimination against Plaintiff. Thus, RD6’s conduct was discriminatory,
16
     due to her disability, in breach on 14 CFR 382.11.
17
                                                      52.
18
     Plaintiff has filed a formal complaint with the Department of Transportation (DOT). The DOT is
19
     investigating potential statutory violations of 49 U.S.C Section 41705 and 14 CFR Section 382
20   (The Air Carrier Access Act). Such violation constitutes negligence Per Se and creates a
21   presumption of negligence.

22   ///

23   ///

24
                                                                                        EFREM LAWRENCE LAW FIRM
25   PAGE 14   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                          1000 SW BROADWAY, SUITE 2400
                                                                                        PORTLAND, OR 97205
                                                                                        503.719.6667

26
               Case 3:18-cv-01649-BR        Document 16        Filed 01/03/19     Page 15 of 17




 1
                                                      53.
 2   Plaintiff suffers from a diagnosed disability; therefore, she falls within the class of persons that

 3   The Air Carrier Access Act is designed to protect.

 4                                                    54.

 5   Plaintiff was discriminated against, embarrassed, frightened, grieved, shamed, humiliated,

     angered, disappointed, worried, and suffered triggering of her Post Traumatic Syndrome
 6
     Disorder which are the types of harms, injuries, and damages The Air Carrier Access Act is
 7
     meant to prevent.
 8
                                                      55.
 9
     The breach of one or more duties was the actual, direct and proximate cause of harms and
10
     damages to Plaintiff in the form of pecuniary loss, emotional distress, and pain and suffering. All
11   of which were foreseeable as consequences of Defendant’s acts and/or omissions.

12                                                    56.

13   As a direct and proximate result of Defendant’s breach(es), as detailed above, Plaintiff

14   experienced shock to her nervous system, incurred expenses and losses, and continues to suffer

     emotional harm and injury.
15

16
                                SECOND CLAIM FOR RELIEF
                       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
17
                                                      57.
18   Plaintiff restates and incorporates by reference paragraphs 1-34, inclusive.
19
                                                      58.
20
     After Plaintiff fulfilled Defendant’s pre-check-in and check-in requirements, including making
21
     an initial request more than 72 hours prior to her November 1, 2016 flight, self-identifying
22
     herself as disabled, requesting a bulkhead seat or other seat with extra leg room, and checking-in
23   more than one hour before boarding. Defendant’s employees abused their position and/or actual
24
                                                                                        EFREM LAWRENCE LAW FIRM
25   PAGE 15   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                          1000 SW BROADWAY, SUITE 2400
                                                                                        PORTLAND, OR 97205
                                                                                        503.719.6667

26
               Case 3:18-cv-01649-BR       Document 16        Filed 01/03/19     Page 16 of 17




 1
     or apparent authority over Plaintiff by refusing, in a berating, extreme, abusive, and intolerable
 2   manner, to reasonably accommodate her in accordance with 14 CFR Section 382.

 3                                                   59.

 4   Defendant’s employees’ conduct whether intentional or with reckless disregard of the high

 5   probability of causing emotional injury caused Plaintiff severe grief, fright, shame, humiliation,

     embarrassment, anger, disappointment, worry, and triggered her Post Traumatic Syndrome
 6
     Disorder.
 7
                                                     60.
 8
     As a direct, proximate, and foreseeable result, Plaintiff experienced and continues to suffer from
 9
     severe emotional harm and injury.
10

11                               THIRD CLAIM FOR RELIEF
                        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
12
                                                     61.
13   Plaintiff restates and incorporates by reference paragraphs 1-34, inclusive.

14                                                   62.

15   In the alternative, Defendant has a duty to follow all guidelines codified in 14 CFR Section 382.

16                                                   63.

     Defendant breached its duty when its employees breached one or more standards of care set forth
17
     in 14 CFR Section 382, specifically 14 CFR 382.11, 14 CFR 382.27, 14 CFR 382.81, and 14
18
     CFR 382.83 as described above.
19
                                                     64.
20
     Defendant’s employees’ breach of one or more standard of care foreseeably caused Plaintiff
21
     grief, fright, shame, humiliation, embarrassment, anger, disappointment, worry, and triggered her
22   Post Traumatic Syndrome Disorder.

23

24
                                                                                       EFREM LAWRENCE LAW FIRM
25   PAGE 16   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                         1000 SW BROADWAY, SUITE 2400
                                                                                       PORTLAND, OR 97205
                                                                                       503.719.6667

26
               Case 3:18-cv-01649-BR        Document 16       Filed 01/03/19      Page 17 of 17




 1
                                                      65.
 2   As a direct and proximate result of American Airlines negligence Plaintiff experienced and

 3   continues to suffer from emotional harm and injury.

 4
                                     JURY DEMAND FOR RELIEF
 5
     Plaintiff demands a jury trial on all claims and issues to the extent allowed under the law.
 6
                                         PRAYER FOR RELIEF
 7   WHEREFORE, Plaintiff requests the following judgments and relief according to proof:

 8
            A.      Plaintiff seeks general damages in an amount to be determined by a jury;
 9
            B.      Plaintiff seeks special damages and/or liquidated damages for the entire purchase
10
     of the subject ticket, plus interest at a reasonable rate not less than 8% per annum;
11
            C.      Plaintiff seeks, upon motion, punitive damages to be determined by a jury;
12
            D.      Plaintiff also seeks equitable relief including a permanent injunction enjoining
13
     Defendants from engaging in any illegal practice which discriminates on the facts as alleged in
14
     this First Amended Complaint;
15
            E.      Plaintiff also seeks reasonable attorney’s fees and all costs of litigation in an
16
     amount to be proven at trial;
17
            F.      For prejudgment and post-judgment interest as appropriate and allowed by law;
18

19          G.      All such other relief as this Court may deem proper.

20
     Dated: January 3, 2019                        E.L. LAW FIRM
21
                                                            /s/ Efrem Lawrence
22
                                                   Efrem Lawrence, OSB #160471
                                                   efrem@lawrencelegalfirm.com
23                                                 Tel. 503-719.6667
                                                   Attorney for Plaintiff
24
                                                                                        EFREM LAWRENCE LAW FIRM
25   PAGE 17   – FIRST AMENDED COMPLAINT AND JURY TRIAL DEMAND                          1000 SW BROADWAY, SUITE 2400
                                                                                        PORTLAND, OR 97205
                                                                                        503.719.6667

26
